DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-13, 15-16 and 21-25 are allowance
Regarding claims 1, 21 and 23, the closest prior art of recorded Riding et al. (US 2006/0143090 A1) teach a device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
obtaining first data and second data;
analyzing the first data to identify a gap in a coverage of a network;
analyzing the second data to generate a first prediction regarding a likelihood of a first communication device engaging in a communication session in an area coinciding with the gap.
However, Ridding alone or in combination is fail to teach or fairly suggest
determining, in accordance with the first prediction, that the likelihood is greater than a first threshold; and
generating, in accordance with the determining that the likelihood is greater than the first threshold, a first ad-hoc network to extend the coverage to the area, wherein the first ad-hoc network comprises a second communication device and a third communication device, wherein each of the second communication device and the third communication device is communicatively coupled to a mobile edge computing (MEC) device of the network, and wherein each of the second communication device and the third communication device is communicatively coupled to the first communication device.

Claims 2-13, 15-16, 22 and 24-25 are allowance as being dependent directly or indirectly to the independent claims 1, 21 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641